UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Bruno Magli IP Holdings, LP,

                          Plaintiff-Counter Defendant,
                                                                       18-CV-3306 (AJN)
                  -v-
                                                                     OPINION & ORDER
     DMODA NY, Inc.,

                          Defendant-Counter Plaintiff.




ALISON J. NATHAN, District Judge:

          On June 7, 2018, Plaintiff-Counter Defendant Bruno Magli IP Holdings, LP ("Bruno

Magli") filed a motion to dismiss Defendant-Counter PlaintiffDMODA NY, Inc. ("DMODA")'s

counterclaims in this case. Dkt. No. 30. For the following reasons, Bruno Magli's motion is

denied.

I.        Background

          A.     Factual Background

          The Court takes the following facts from DMODA's Amended Counterclaims ("Am.

Counter."), Dkt. No. 41. DMODA is a Florida corporation with its principal place of business in

Miami, Florida. Am.     Counter.~   2. Bruno Magli is a limited partnership with its principal place

of business in New York, New York. Am.        Counter.~   3.

          In 2015, representatives from Bruno Magli and Mr. Diego Stecchi met on several

occasions in Bruno Magli's New York office. Am.        Counter.~   7. Stecchi is the managing

director of Luxury Retail Partners, LLC ("LRP"), and the President ofDMODA. Am. Counter.

~    19. LRP and DMODA are affiliate companies. See Am.        Counter.~   17. During one of the


                                                   1
meetings at Bruno Magli's New York office, Bruno Magli offered to Stecchi the opportunity to

acquire a license to sell Bruno Magli products at retail stores in the United States. Am. Counter.

ii 8.    Stecchi accepted the offer. Am. Counter. ii 9. On or about June 1, 2015, Bruno Magli and

LRP entered into a license agreement (the "License Agreement"), which granted LRP a non-

exclusive license to sell Bruno Magli Products at retail stores in the United States. Am. Counter.

ii 11.    The License Agreement was signed by Stecchi as the managing director of LRP, and

executed in New York. Am. Counter. ilil 12-13.

            The License Agreement contemplated a onetime only assignment of the entire License

Agreement to an affiliate ofLRP. Am. Counter. ii 14. On June 28, 2016, LRP entered into an

agreement with DMODA (the "Assignment Agreement") that assigned all of LRP's "right, title

and interest in and to the License Agreement" to DMODA. Am. Counter. ii 18.

           According to DMODA, the License Agreement created a franchise relationship between

DMODA and Bruno Magli. See Am. Counter. ilil 34-56. In light of this franchise relationship,

DMODA alleges two causes of action. First, DMODA alleges that under the New York

Franchise Sales Act, N.Y. Gen. Bus. Law§ 683, et seq., as a franchisor, Bruno Magli was

obligated to furnish a franchise disclosure document prior to the signing of the License

Agreement (Count One). See Am. Counter. ilil 65-73. Accordingly, DMODA is entitled to

rescission of the License Agreement and damages. See id. Second, DMODA alleges that under

the Florida Deceptive and Unfair Trade Practices Act, Bruno Magli was required to provide the

same franchise disclosure document (Count Two). See Am. Counter. ilil 74-79. Accordingly,

DMODA is entitled to damages. See id.

           B.      Procedural Background




                                                   2
       On March 12, 2018, Bruno Magli commenced this action in the Supreme Court of the

State of New York. See Dkt. No. 1. Bruno Magli asserts various breach of contract and service

mark infringement claims against DMODA. See Dkt. No. 5. On March 16, 2018, DMODA

removed the case to this Court. See Dkt. No. 1. On April 20, 2018. Bruno Magli filed an

amended complaint. Dkt. No. 5. On May 18, 2018, DMODA filed an answer to the amended

complaint, Dkt. No. 29, and filed counterclaims against Bruno Magli, Dkt. No. 28. On June 7,

2018, Bruno Magli moved to dismiss the counterclaims. Dkt. No. 30. After Bruno Magli moved

to dismiss the counterclaims, on June 27, 2018, DMODA amended its counterclaims. Dkt. No.

41. Bruno Magli indicated in a letter on July 9, 2018, that it intended to rely on its initial motion

to dismiss in response to DMODA's amended counterclaims. Dkt. No. 45. On July 20, 2018,

DMODA filed an opposition to Bruno Magli's motion to dismiss. Dkt. No. 46. On July 27,

2018, Bruno Magli filed a reply memorandum of law in further support of its motion. Dkt. No.

49.

II.     Legal Standard

        A motion to dismiss a counterclaim is evaluated under the same standard as a motion to

dismiss a complaint. See Holborn Corp. v. Sawgrass Mut. Ins. Co., 304 F. Supp. 3d 392, 397

(S.D.N.Y. 2018). When a party moves to dismiss under Rule 12(b)(6), the Court must "accept

all allegations in the complaint as true and draw all inferences in the non-moving party's favor."

LaFaro v. N Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009). The complaint

will survive the motion to dismiss as long as it contains "sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). Although this standard does not require

"detailed factual allegations," it "requires more than labels and conclusions." Bell At!. Corp. v.



                                                   3
Twombly, 550 U.S. 544, 555 (2007). In resolving a motion to dismiss, review is limited to "the

facts as asserted within the four comers of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference."

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).

III.   Discussion

       A.      Standing

       Bruno Magli's main argument is that the initial franchise agreement was entered into

between Bruno Magli and non-party, LRP, and therefore DMODA cannot assert any injuries

under the New York Franchise Sales Act or the Florida Deceptive and Unfair Trade Practices

Act. See Dkt. No. 31 ("Bruno Magli Br.") at 10-11; Dkt. No. 49 ("Bruno Magli Reply Br.") at 3-

9. Although Bruno Magli does not explicitly present the issue this way, its position amounts to

an argument regarding DMODA's standing to bring the two claims in the case. The Court

disagrees with Bruno Magli's contention that DMODA does not have standing to bring these

claims, as explained below. DMODA has sufficiently alleged that it was assigned the claims by

LRP.

               1.      Legal Standard

       Article III restricts federal courts' authority to hearing only disputes involving "Cases"

and "Controversies." U.S. Const. art. III, §2. Accordingly, a party invoking a court's

jurisdiction must have standing to sue. See, e.g., Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (I'OC), Inc., 528 U.S. 167, 188 (2000). In order to have standing, a plaintiff must

establish three elements. A plaintiff must have: "(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quotations



                                                  4
omitted). "The plaintiff, as the party invoking federal jurisdiction, bears the burden of

establishing these elements." Id. And at the pleading stage, a plaintiff need only "clearly allege

facts demonstrating each element." Id.

       As a general rule, the "injury-in-fact" requirement means that a plaintiff must have

personally suffered an injury. See, e.g., Lujan v. Deft. of Wildlife, 504 U.S. 555, 561 n.1 (1992)

("By particularized, we mean that the injury must affect the plaintiff in a personal and individual

way."); Valley Forge Christian College v. Americans United for Separation of Church and State,

Inc., 454 U.S. 464, 472 (1982) ("Art[icle] III requires the party who invokes the court's authority

to show that he personally has suffered some actual or threatened injury as a result of the

putatively illegal conduct of the defendant."). However, courts may permit a party with standing

to assign its claims to a third party, who will stand in the place of the injured party and satisfy the

constitutional requirement of an "injury-in-fact." See Vermont Agency of Natural Res. v. United

States ex rel. Stevens, 529 U.S. 765, 773 (2000) (observing that, in certain circumstances, "the

assignee of a claim has standing to assert the injury in fact suffered by the assignor");

Connecticut v. Physicians Health Servs. of Conn., Inc., 287 F.3d 110, 117 (2d Cir.2002) ("[A]

valid and binding assignment of a claim (or a portion thereof)-not only the right or ability to

bring suit-may confer standing on the assignee." (emphasis in original)).

                2.      DMODA Has Sufficiently Alleged That It Was Assigned Claims
                        Arising From the License Agreement

        As discussed above, Bruno Magli' s primary argument is that the initial franchise

agreement was entered into between Bruno Magli and non-party, LRP, and therefore DMODA

cannot assert any injuries under the New York Franchise Sales Act or the Florida Deceptive and

Unfair Trade Practices Act. However, Bruno Magli's argument almost entirely ignores that LRP

could assign its claims to DMODA, and therefore, DMODA would have standing to bring the


                                                   5
claims under the New York Franchise Sales Act or the Florida Deceptive and Unfair Trade

Practices Act. See Vermont, 529 U.S. at 765. New York General Obligations Law§ 13-101

allows certain causes of action under New York law to be freely assigned. Any claim can be

transferred pursuant to§ 13-101 unless it is (1) a claim for personal injury, (2) founded upon a

grant or interest in real property which is void by state statute, or (3) otherwise expressly

forbidden by a federal or state statute or contravenes public policy. N.Y. G.O.L. § 13-101.

"Any act or words are sufficient which show an intention of transferring the [cause of action] to

the assignee." Miller v. Wells Fargo Bank Int'! Corp., 540 F.2d 548, 557 (2d Cir. 1976).

Similarly, "[u]nder Florida law, parties can assign causes of action derived from a contract or a

statute." Forgione v. Dennis Pirtle Agency, Inc., 701 So. 2d 557, 559 (Fla. 1997). Accordingly,

there is nothing under New York law or Florida law that, at this stage, disallows assignment of

these claims.

        Bruno Magli simply argues that DMODA does not have standing to "assert claims" of an

"affiliated company"-in this case, LRP. Bruno Magli Reply Br. at 3. Bruno Magli cites to

several cases that establish under New York law, corporate affiliation does not give a company a

right to bring a suit on behalf of an affiliated company. See id. (citing cases). But that is not

what is alleged here. Rather, the right to the claims under the New York Franchise Sales Act or

the Florida Deceptive and Unfair Trade Practices Act were allegedly assigned from LRP to

DMODA via the Assignment Agreement. See Am. Counter. if 18. DMODA is not trying to

bring a claim on behalf of LRP. Rather, DMODA is asserting claims that it alleges it was

assigned by LRP. See id.

        Bruno Magli briefly argues, in its reply, that LRP assigning its "right, title and interest in

and to the License Agreement" via the Assignment Agreement is insufficient for the Court to



                                                  6
conclude that LRP assigned all claims arising from the License Agreement to DMODA. See

Bruno Magli Reply Br. at 7-8. However, Bruno Magli cites no contractual language nor case

law relevant to the statutory schemes here to suggest why that would be the case. Additionally,

Bruno Magli has not provided the Court with any choice of law analysis in order for the Court to

evaluate what law to apply when considering whether, as a matter oflaw, all of the claims were

properly assigned via the Assignment Agreement. Accordingly, Bruno Magli's motion to

dismiss must be denied to the extent it argues that DMODA has not sufficiently alleged that it

was assigned claims arising from the License Agreement. See Sioson v. Knights of Columbus,

303 F.3d 458, 460 (2d Cir. 2002) (a court's role is not to act as an advocate or otherwise

"research ... legal theor[ies]" on behalf of a litigant); Glidepath Holding v. Spherion Corp., 590

F. Supp. 2d 435, 459 n. 9 (S.D.N.Y. 2007) (The Court "has no obligation to consider an

argument for which a party has cited no legal authority.").

       B.      The Court Cannot Consider Bruno Magli's Argument Regarding A
               Termination Agreement

       Bruno Magli also argues that DMODA's counterclaims must be dismissed because any

claims arising from the License Agreement were released by LRP. See Bruno Magli Reply Br. at

9-10. Bruno Magli contends that after LRP assigned the License Agreement to DMODA, LRP

entered into a termination agreement with Bruno Magli, where LRP agreed to release Bruno

Magli from any claim with respect to the License Agreement. See Bruno Magli Br. at 11-13.

According to Bruno Magli, LRP agreed to this release on behalf of itself and its affiliates, which

would include DMODA. See id. However, the Court cannot consider this argument at the

motion to dismiss stage, because DMODA has not included any factual allegations about the

termination agreement, or incorporated the termination agreement into the amended

counterclaim by reference. See McCarthy, 482 F.3d at 191.


                                                 7
       Accordingly, Bruno Magli's motion to dismiss is denied to the extent Bruno Magli argues

that any claims arising from the License Agreement were released by a separate termination

agreement signed by LRP.

IV.    Conclusion

       For the foregoing reasons, Bruno Magli's motion to dismiss is DENIED. This resolves

Docket Number 30. Within two weeks of the date of this Opinion & Order, the parties are

ordered to meet and confer regarding settlement. The parties are reminded that the case is

already referred to the Magistrate Judge for settlement purposes. See Dkt. No. 42. A post-

discovery status conference in this case is scheduled for April 5, 2019. See Dkt. No. 68. At the

April 5, 2019 conference, the Court will consider the parties' application to move for summary

judgment in this case, and set any further deadlines.



       SO ORDERED.



Dated: March }..).. , 2019
       New York, New York
                                                        United States District Judge




                                                 8
